Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 
The application has been amended as follows: claims 17-33 remain pending in the application and are examined below. 
Examiner notice
There are many functional languages and structures in a single paragraph of claim 17. The Examiner suggests Claim 17 that should break down into multiple paragraphs for easily reading.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22, 24-26, 28, 30, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Meyerhans et al (US 2019/0161312) hereinafter Meyerhans in view of Carmichael (EP 3243614).
Regarding claim 17, Meyerhans shows an apparatus (Figures 1-5) comprising a cutting unit (1, Figure1) that switches between cutting a portion of a moving strip (via a tool 16 including a blade 18, in figure 3 and Para. 39 “the cutting tool 16 …so that the paper web can be cut completely in a single processing operation” and Para. 44) and allowing said moving strip to remain uncut (Figure 2, the blade 18 is not contacted to tools 25 while the trip continues moving toward a transport device 70 and see Figure 4 and Para. 60; the blade 18 does not contact the tool 25), said cutting unit comprising: 
a cutting drum (21, Figures 2-3) having a circumference, a drum knife (the tool 25 having a blade 26), a counterpart knife (18), and a double-joint controller (a controller 61 for controlling many parts including joints where the references 45 or 47 are in Figure 5) that controls first and second joints (joints where the references 45, 47. Please notes that there are two joints at the reference 45 and two joints at the reference 47 as seen in Figure 5), 
wherein said double-joint controller causes said counterpart knife to transition between a cutting position (Figure 3) and a waiting position (Figures 2 and 4) and wherein said double-joint controller permits adjustment of a knife gap that forms between said counterpart knife and said drum knife in said cutting position (see Figures 2-4, a carrier 12 is rotated about an axis 31, that permits adjustment of a knife gap between the blade 18 and the tool 25), 
wherein said drum knife is disposed on said circumference of said drum such that rotation of said cutting drum guides said drum knife past said counterpart knife to cut off a length of said moving strip to form a label when said counterpart knife is in said cutting position (Para. 8 “cutting off print sheets”) and to permit said moving strip to remain uncut when said counterpart knife is in said waiting position (Figures 2 and 4) and out of active engagement with said drum knife (see Figures 2 and 4, the tool 25 is positioned away contacting with the blade 18). 
However, Meyerhans fails to discuss that said knife gap remains adjusted independently of movement of said counterpart knife (emphasis added).
Carmichael shows a cutting device (Figure 2) that has a cutting drum (12) including a knife (a blade 8) and a counterpart knife (a blade 4), wherein the counterpart knife is independently adjusted by actuator means (27) at a cutting position (Para. 39 and Figures 7-10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the cutting unit of the Meyerhans to have a controller controlling actuator means for independently adjusting a counterpart knife, as taught by Carmichael, in order to allow blades in a proper position at a cutting position for performing a quality cut (Para. 76 of Carmichael).
Regarding claim 18, the modified apparatus of Meyerhans shows that said double-joint controller is configured to cause said counterpart knife to be in said waiting position when a gap in container flow requires that no label be cut (see Figures 2 and 4, when the blade 18 and blade 26 are not contacted to each other) and to cause said counterpart knife to be in said cutting position when a label is to be cut (Figure 3 and Para. 8 “cutting off print sheets”).
Regarding claim 19, the modified apparatus of Meyerhans shows a link (46, Figure 2) that forms part of both said first and second joints.
Regarding claim 20, the modified apparatus of Meyerhans shows that said first and second joints are connected to form a double joint (see ends of the push rod 46, Figure 2, have joints at the references 47, 45).
Regarding claims 21 and 24, the modified apparatus of Meyerhans shows a link (46), wherein said link and said first and second joints (a solid body) are formed from a single piece of material (see ends of the push rod 46, Figure 2, have joints at the references 47, 45 and formed a single piece of material).
Regarding claim 22, the modified apparatus of Meyerhans shows a link (46) that forms part of said first and second joints to form a double joint (see the discussion in claim 20 above), said link comprising parallel first and second side limbs (48, Figure 5) and a base limb (a carrier 12 or a bottom plate 32, Figure 5, that connects the bearing 48) perpendicular to said side limbs and connecting said side limbs (Figure 5).
Regarding claim 25, the modified apparatus of Meyerhans shows a housing (32, Figure 5) for said cutting unit and a holding plate (51) that secures said double-joint controller (please note that the motor 40 is a part of the controller for driving the blades) to a fixed position on said housing (see Figure 5, all parts are fixed in a lateral position within two vertical machine frame 32).
Regarding claim 26, the modified apparatus of Meyerhans shows a switch (the carrier 12 is considered as a switch because it switches the blades rotation back and forth) and a link (46), wherein said link connects said first and second joints to form a double joint (see the discussion in claim 17 above), wherein said double-joint controller comprises an L-shaped switching lever (the shaft 43 including a crank 44 that looks like a L-shape) that comprises a first side that connects to said double-joint controller (the motor 40, Figure 5) and a second side that interacts with said switch (via the crank 44 and the push rod 46) and wherein movement of said switch causes movement of said switching lever to cause said counterpart knife to transition swivel between said cutting position and said waiting position (Figures 2-4 and see the discussion in Claim 17 above).
Regarding claim 28, the modified apparatus of Meyerhans shows said double-joint controller comprises a lever (the carrier 12), a knife holder (15), and a link (46), wherein said link comprises a side limb (48), wherein said knife holder holds said counterpart knife (Figure 4) such that said counterpart knife swivels about said first joint (where the reference 47) to an extent that is proportional to deflection of said lever (see the carrier 12 is rotated back and forth).
Regarding claim 30, the modified apparatus of Meyerhans shows that said double-joint controller comprises a knife holder (12), a lever (48), and an adjustment device (see the discussion in claim 17 above), wherein said knife holder holds said counterpart knife, wherein said adjustment device, which is at said knife holder, is configured to adjust said knife gap by swiveling about said second joint relative to said lever (see the discussion in claim 17 above).
Regarding claim 33, the modified apparatus of Meyerhans shows that said double-joint controller causes swiveling about said first joint to cause said transition between said cutting position and said waiting position and wherein said controller causes swiveling about said second joint to permit said adjustment of said knife gap (see the modification in claim 17 above).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Meyerhans in view of Carmichael  and Brown (US 2393501). 
Regarding claim 23, the modified apparatus of Meyerhans shows a link (46) having first and second side limbs (44, Figure 5) and a base limb (43) extending therebetween, wherein said first joint is formed at a transition between said first limb and said base limb (a right joint at a crank 44 in Figure 5), wherein said second joint is formed at a transition between said second limb  and said base limb (a left joint at a left crank 44 in Figure 5), but Meyerhans fails to discuss that said link is elastically deformable at both said first and second joints.
Brown shows a pivotal joint (Figures 1-4) that includes an elastic bushing (15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the joints of the Meyerhans to have an elastic bushing, as taught by Brown, in order to provide a cushion in the joint for eliminating lost motion between pivotal members (Col. 1, lines 28-31 of Brown).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Meyerhans in view of Carmichael  and Gorrieri (EP 1052209, art of record). 
Regarding claim 27, Meyerhans shows a lever (12), said lever being a switching lever (switching the blades back and forth), wherein movement of said lever causes a transition between said waiting and cutting positions (see the discussion in claim 17 above), but Meyerhans fails to discuss a mechanical stop disposed at a free end of said lever, and wherein said stop is adjustable to adjust extents to which said lever moves to attain said waiting and cutting positions.
Gorrieri shows a cutting apparatus (Figures 3) having a stop (62, 98) for limiting a blade carrier (28) movement. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of the Meyerhans to have a machinal stop, as taught by Gorrieri, in order to provide a limiting movement of the blade carrier (the switching lever). With regards to the stop being adjustable, it is well known step because this stop is adjusted until it is proper position for limiting the blade carrier movement. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Meyerhans in view of Carmichael  and Zimmer (US 5240755). 
Regarding claim 32, the modified apparatus of Meyerhans shows all of the limitations as stated above except a labeling machine for labeling containers with labels from a roll-fed label, wherein said cutting unit is a constituent of said labeling machine.
Zimmer shows a label machine (a web supply 2, figure 1) having a roll of web that is a constituent of a perforating device (4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of the Meyerhans to have a label machine, as taught by Zimmer, in order to allow the sheet stock to be held and dispensed to the cutting unit. 
Allowable Subject Matter
Claim 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is statement of reasons for allowance: Claim 29 is free of the prior art because the prior art does not teach or suggest the feature of a unique of the double-joint controller that comprises a locking plate, a lever, a knife holder, and a link, wherein said link comprises a side limb, wherein said knife holder is at said side limb, and wherein said locking plate secures said side limb to said lever as set forth in claim 29; and 
first and second counter-threads  and a threaded spindle, said threaded spindle having first and second threaded sections that are threaded in the same direction with different pitches, wherein said first threaded section engages said first counter-thread and said second threaded section engages said second counter-thread, wherein said first counter-thread is on a knife holder and said second counter-thread is on a switching lever (for adjusting the blade, see Applicant’s specification) as set forth in claim 31.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                        8/18/2022